By the COURT.
There is no such office as “police justice of the city of San Jose”; therefore, the defendant could not have usurped, intruded into, or unlawfully held or exercised that office. Conceding the act to be unconstitutional which in terms confers jurisdiction on justices of the peace in cities of more than ten thousand inhabitants which other justices of the peace do not possess, the exercise of such additional jurisdiction would not be the exercise of an office, but the exercise of jurisdiction outside of the office of justice of the peace; the result of which would be to render acts done outside of such jurisdiction void.
Judgment affirmed.